Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,117,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited invention is largely similar a broader recitation of the claims in the above patent. It is noted that certain features not explicitly recited in the above claims inherently teach the same feature - e.g. while the claims do not state that the data from the first sensor and second sensor are received substantially simultaneously, it uses an overlap time period where both sensors have been deployed to obtain the signals.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6, 8-16, 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Goode, Jr. et al. (US 2006/0258929).
As to claims 1 and 11, Goode teaches a system and corresponding method comprising a first and a second sensor both positioned in fluid contact with bodily fluid under a skin surface ([0146], [0335]), and receiving data substantially simultaneously ([0147]), a first sensor electronics operatively coupled to the first sensor and second sensor electronics operatively coupled to the second sensor ([0154]), a receiving device (158), one or more processors (176) and a memory ([0404]) storing instructions, which when executed by the one or more processors, cause the one or more processors to substantially simultaneously receive data from the first and second sensors ([0147]), determine a correlation level for the data ([0487] - quality of calibration), determine that the correlation level is above a predetermined threshold ([0486]), and enable the first sensor electronics to transfer calibration data to the second sensor electronics ([0472] - updating of the calibration set).

As to claims 3 and 13, Goode teaches the data corresponds to an analyte level in the bodily fluid ([0419]).
As to claims 4 and 14, Goode teaches the memory storing instructions to calibrate the second sensor by at least using the data from the second sensor as a reference ([0420], [0423]).
As to claims 5 and 15, Goode teaches instructions to calibrate the second sensor without a user-initiated reference measurement (implicit as Goode does not disclose the necessity of a user-initiated reference measurement).
As to claims 6 and 16, Goode teaches determining a scaling factor based on the data from the first sensor and the data from the second sensor (as no specific scaling factor is recited, even a 1:1 ratio that would be assumed implicitly would be considered a determined scaling factor).
As to claims 8 and 18, Goode teaches a radio frequency link for transmitting and/or receiving signals ([0126]).
As to claims 9 and 19, Goode teaches the transferred calibration data includes the scaling factor (the transferred calibration data would inherently include a scaling factor of 1:1).
As to claims 10 and 20, Goode teaches that the data is received after a stabilization period ([0138]).

Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive.
Applicant has argued that Goode is not prior art, asserting that the provisional application 60/660,743 fails to teach the same teachings as cited by the examiner, in particular [0486-0487] of Goode, reproduced below:

    PNG
    media_image1.png
    425
    536
    media_image1.png
    Greyscale


And while the provisional application does not contain the same paragraph numberings, it teaches the above almost verbatim, reproduced below.

    PNG
    media_image2.png
    415
    791
    media_image2.png
    Greyscale

In addition, applicant has argued that Goode does not disclose that “determining that the correlation level is above the predetermined threshold” nor “transferring calibration from a sensor electronics associated with the first sensor to a sensor electronics associated with the second sensor”.  It is noted that the examiner notes that the provisional application talks of receiving sensor data from a first analyte sensor to calibrate sensor data of the second analyte sensor ([0004]), and that if the calculated R-value is above the set threshold, the calibration exhibits sufficient data association and thus  is considered to be of statistically acceptable calibration quality ([0091]). Examiner notes that the provisional application further teaches a processor module in communication with both a sensor data receiving module linked to a first sensor, and a sensor data receiving module linked to a second sensor, and that the processing of data within the processor module is sufficient to be considered the transfer of data from sensor electronics associated with the first sensor to sensor electronics associated with the second sensor ([0023]). In addition, the provisional application still teaches that a system with more than one receiver, in which sensor data from sensors associated with one receiver can be used to calibrate sensor data from the other ([0104]). As such, the teachings of Goode fully anticipate the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        1/14/22